Robert Aldrich appeals from a judgment of a single justice of this court denying his petition for relief in the nature of mandamus brought under G. L. c. 249, § 5. We affirm.
This matter arises from an application filed by Aldrich in the Somerville Division of the District Court Department for a criminal complaint against a Cambridge police officer. The first assistant clerk of the court denied the application and referred the matter to the Middlesex County district attorney. Al-drich sought review of that action before a judge and requested a hearing. See Standard 3:21 of the District Court Standards of Judicial Practice: The Complaint Procedure (2008). The judge denied the request for a hearing without prejudice pending the district attorney’s review. Aldrich then filed a petition under G. L. c. 249, § 5, in the county court, seeking an order compelling the clerk-magistrate of the District Court to conduct a show cause hearing and issue a criminal complaint.
The case was submitted on briefs.
Robert Aldrich, pro se.
Natassia Kelly, Assistant Attorney General, for the defendant.
It is well settled that “the denial of [an application for] a [criminal] complaint creates no judicially cognizable wrong.” Bradford v. Knights, 427 Mass. 748, 751 (1998). A private individual simply has no constitutional or statutory right to challenge the denial of an application for a complaint, whether in a mandamus action or otherwise. See Victory Distribs., Inc. v. Ayer Div. of the Dist. Court Dep’t, 435 Mass. 136, 141 (2001). Aldrich’s rights as a complainant were limited: he was only entitled to file an application for a complaint, which he did, and to have the District Court act on the application, which it did by denying the application and referring the matter to the district attorney’s office. See Scott v. Dedham Div. of the Dist. Court Dep’t, 436 Mass. 1004, 1005 (2002), and cases cited. See also Standard 3:00 of the District Court Standards of Judicial Practice, supra (“Any individual is entitled to file an application for criminal complaint and to have a magistrate act on it. However, a private party has no right to a show cause hearing on such an application, no right to have a criminal complaint authorized, and no right to appeal its denial”).

Judgment affirmed.